

  CONTRACT OPERATING AGREEMENT
 
 
THIS CONTRACT OPERATING AGREEMENT (this “Contract Operating Agreement” or this
“Agreement”) is entered into this 8th day of April, 2008, to be effective as of
the 1st day of April, 2008 (“Effective Date”), between and among South Texas Oil
Company, a Nevada corporation (“South Texas”), including its subsidiaries, STO
Operating Company, a Texas corporation (“STO Operating”); STO Drilling Company,
a Texas corporation (“STO Drilling”); Southern Texas Oil Company, a Texas
corporation (“Southern Texas”); and STO Properties LLC, a Texas limited
liability company (“STO Properties”), any or all of which subsidiaries of South
Texas may be referred to as “Subsidiaries” and South Texas, together with such
Subsidiaries, individually or collectively, may be referred to herein as “STO”,
all of which collectively constitute the Party of the First Part for which the
Services are to be performed, whose address is 769 Highway 95 N., Bastrop, Texas
78602, and Sonterra Operating, Inc., a Delaware corporation (“Sonterra”), Party
of the Second Part which shall perform the Services, whose address is 300 E.
Sonterra Blvd., Suite 1220, San Antonio, Texas 78258. STO and Sonterra are
sometimes herein referred to together as the “Parties”, and individually as a
“Party.”
 
WHEREAS, from and after various dates prior to the Effective Date of this
Contract Operating Agreement, (i) STO Operating has acquired, is a current owner
of, and is the operator of vast majority of the certain producing,
non-producing, and undeveloped oil and gas properties located in the State of
Texas owned by STO Operating and Southern Texas (the “Texas Properties”); and
(ii) STO Operating has acquired, is a current owner of, and is a non-operator of
the certain producing, non-producing, and undeveloped oil and gas properties
located in the State of Colorado owned by STO Properties (the “Colorado
Properties”), which Texas Properties and Colorado Properties are more fully
defined in Paragraph 1 below and more fully described in Exhibits “A” and “B”,
respectively, attached hereto and made a part hereof;
 
WHEREAS, STO and Sonterra desire that, for the duration of the Contract
Operating Term, STO shall continue to act as operator of record for any Texas
Properties in the State of Texas described on Exhibit “A” for which it is the
current operator;
 
WHEREAS, although STO is not currently the operator of, and regardless of
whether STO hereafter elects to become operator of, the Colorado oil and gas
properties located in the Denver-Julesberg Basin (“DJ Basin Properties”), STO
shall, with Sonterra’s assistance, continue to lead the technical efforts with
respect to the DJ Basin Properties as more fully described in Exhibit “B”
attached hereto and made a part hereof;
 
WHEREAS, STO and Sonterra desire that Sonterra shall perform certain Operating
Services and certain Accounting Services (each as defined in Paragraph 2 below)
primarily for the Texas Properties that are currently, or hereafter become,
operated by STO (“Operated Properties”) and secondarily for the Texas Properties
and Colorado Properties not operated by STO (“Non-Operated Properties”) from the
Effective Date (“Commencement Date”) for the duration of the Contract Operating
Term (including any extension thereof), in each case to the extent that such
Operating and Accounting Services are (i) appropriate for the safe, efficient,
and productive operation of the business of STO; (ii) consistent with best
industry practices; (iii) in accordance with applicable Federal and State laws;
(iv) in accordance with applicable Securities and Exchange Commission rules and
regulations; (v) in accordance with applicable Financial Accounting Standards
Board (“FASB”) publications and guidance; (vi) consistent with being a
reasonable prudent operator as such term is commonly used in the oil and gas
industry; and (vii) in accordance with the terms and conditions of this Contract
Operating Agreement (“all of which standards enumerated in (i), (ii), (iii),
(iv), (v), (vi) and (vii) above shall be individually or collectively, as
applicable, referred to herein as “Applicable Operating Standards”);
 
 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, for and in consideration of the mutual covenants herein, the
Parties stipulate and agree as follows:
 
 1.DEFINITIONS. Unless otherwise defined in this Contract Operating Agreement,
capitalized terms used herein have the meanings given to such terms below.
 
A.    The term “AFE” shall mean Authorization for Expenditure;
 

 
B.
The term “Contract” shall mean any joint operating agreement (“JOA”), Marketing
Contract, or other contractual agreement to which STO was a party prior to the
Effective Date or which STO enters into after the Effective Date; and

 

 
C.
The terms “Operated Properties” or “Properties” shall include the Bastrop I,
Bastrop II, Central Texas, and the Southern Texas Properties, whether described
under named Wells or as properties not yet in a unit on attached Exhibit “A”,
sometimes also referred to internally at STO as the:

 
(1) Bastrop Properties (which consists of contiguous oil and gas leasehold
interests in both the Bastrop I and II Prospects in Bastrop County, Texas);
 
(2) Giddings Field Properties (Central Texas Leases, which consists of oil and
gas leasehold interests in Burleson, Brazos, Fayette, Gonzales, and Lee
Counties, Texas); and
 
(3) Big Foot, Kyote, and Somerset Fields (Southern Texas Leases, which consist
of oil and gas leasehold interests in Atascosa and Frio Counties, Texas). 
 

 
D.
The terms “Non-Operated Properties” or “Properties” shall consist of the D-J
Basin Properties, described on attached Exhibits “B”.

 
 
 

--------------------------------------------------------------------------------

 
  2. SCOPE OF SERVICES.  As of the Effective Date, Sonterra will begin
overseeing daily operations, in the name of, on behalf of, and for the benefit
of STO, of both Operating Services and Accounting Services for the Operated
Properties and Accounting Services for the Non-Operated Properties as an
independent contractor acting in the role of Contract Operator, subject to the
terms, conditions, and limitations set forth in this Contract Operating
Agreement (as the context indicates, individually or collectively, the
“Operating Services”, the “Accounting Services”, or the “Services”).
 
  In the performance of the Services contemplated hereunder, Sonterra shall
perform (or shall cause the employees, consultants, and representatives of STO
to perform) the Services in the name of the applicable STO entity and in
accordance with Applicable Operating Standards, which Services shall consist of
the following duties:
 
  (a) operating the Operated Properties and, to a lesser extent consistent with
the role of a non-operator, managing the Non-Operating Properties; provided,
however, that STO will remain as the operator of record for the Operated
Properties and that STO will continue to be responsible under law and in fact
for the performance of certain functions and activities for which Sonterra is
not responsible as described in Paragraph 5;
 
  (b) performing all functions in the name of STO and except as limited in
Paragraph 5 below, otherwise act as a Contract Operator as generally understood
in the oil and gas industry and in accordance with Applicable Operating
Standards and duties imposed under any Contracts to which any STO entity is a
party, including without limitation performing the duties of Operator under any
JOA or as Operator in a manner consistent with JOA standards in the event that
the STO entity has no partners in particular wells and leases;
 
  (c) overseeing marketing, nominations, gas control, and other similar services
under existing Contracts that STO is a party to or under Contracts that STO
enters into on Sonterra’s recommendation to gather, transport, market, store, or
sell the oil and gas production from the Properties (individually or
collectively, “Marketing Contracts”) or under Marketing Contracts hereafter
entered into on a spot or month-to-month basis and (with STO’s prior written
approval) to receive proceeds from (i) the sale of production attributable to
the Properties (to the extent not paid by the purchasers of production directly
to STO); (ii) gathering, compressing, transporting, drilling, or other services
rendered by Sonterra on behalf of STO; and/or (iii) payments not encompassed
within (i) or (ii) immediately above, such as gas balancing payments in lieu of
in kind volumes, overpayments of AFEs, cash calls, insurance, taxes or items
similar or dissimilar to those enumerated in (e) below in which STO is entitled
to payment, or other payments for the benefit of STO;
 
  (d) overseeing land administration, landman, regulatory compliance, production
reporting, geoscience, technical, operational, secretarial, and other duties and
responsibilities performed by STO personnel, including its employees,
consultants, contractors, and subcontractors, encompassed within the general and
administrative overhead of STO;
 
 
 

--------------------------------------------------------------------------------

 
  (e) administering the books, records and accounts associated with ownership of
the Properties, including, but not limited to, providing STO with copies of
daily drilling, workover and safety incident reports; preparing and filing all
appropriate forms and reports for governmental agencies; and preparing and
sending reports, change of operator notices or designations to third party
co-owners as necessary;
 
  (f) paying or causing to be paid severance, production and similar taxes,
lease rentals, shut-in royalties, minimum royalties, payments in lieu of
production, royalties, overriding royalties, production payments, net profit
payments and other similar burdens associated with the ownership of the
Properties, to the extent that, prior to Commencement Date, such amounts were
paid directly by STO and not by either the operators of the Properties or by the
purchasers of production from the Properties;
 
  (g) paying or causing to be paid operating costs associated with ownership of
the Properties or the operation of the Operated Properties;
 
  (h) sending joint interest billings and cash calls to owners of the Operated
Properties and receive cash calls and billings from joint interest owners
attributable to the Operated Properties;
 
  (i) submitting reports regarding royalty payments to federal, state or tribal
authorities concerning the Properties, as appropriate;
 
  (j) submitting production and severance tax reports with respect to the
Operated Properties to federal, state or tribal authorities, with
contemporaneous copies to STO concerning the Properties, as appropriate; and
 
  (k) preparing a Contract Operating Term Final Report summarizing, with copies
of appropriate supporting documentation, Sonterra’s activities on behalf of STO
during the Contract Operating Term not more than ninety (90) days after the
expiration of the Contract Operating Term.
 
  Services described in clauses (a), (b), (c), (d), and (e), except to the
extent that a portion of such Services also constitute Accounting Services,
shall be referred to herein as “Operating Services.” Services described in
clauses (f), (g), (h), (i), (j), and (k) shall be referred to herein as
“Accounting Services.” As used in this Agreement, the "Contract Operating Term
Final Report" shall mean the final report that will be prepared by Sonterra
based upon all actual production, sales proceeds, joint interest billings, and
cash calls attributable to STO, all actual expenses and costs attributable to
STO pursuant to this Contract Operating Agreement, and all other amounts
attributable to STO that are accrued or owed, but are not yet paid or payable
during the Contract Operating Term. As soon as practicable, but in any event
within thirty (30) days after receipt of the Contract Operating Term Final
Report, STO shall prepare and deliver a written response either: (1)
acknowledging receipt of and agreement with the Contract Operating Term Final
Report or (2) containing any proposed changes to the Contract Operating Term
Final Report, together with an explanation of any such changes and the reasons
therefore. To the extent that STO may suggest changes to the Contract Operating
Term Final Report with which Sonterra does not agree, the Parties shall endeavor
in good faith to reconcile their respective divergent positions with respect to
such Report.
 
 
 

--------------------------------------------------------------------------------

 
  3.  BILLINGS TO OTHERS. During the Contract Operating Term, (a) Sonterra shall
oversee, prepare and send, in the name of and on behalf of STO, all joint
interest billings for the Operated Properties to joint interest owners of the
Operated Properties;
 
(b)If Sonterra receives any subsequent invoices that pertain to the operations
of the Operated Properties after the Contract Operating Term, and those invoices
pertain to charges subsequent to the expiration of the Term, Sonterra shall
forward all such invoices to STO for payment by STO;
 
(c) STO shall reimburse Sonterra for all invoices paid by Sonterra, if any, on
behalf of STO, incurred hereunder within ten (10) business days of receipt of
notice of such payments and supporting documentation; and
 
(d) The Parties contemplate that all monies to be paid or received during the
Contract Operating Term shall be paid or received by and in the name of STO, but
Sonterra agrees to promptly turn over any funds it inadvertently may receive in
the course of performing Services hereunder and STO agrees to reimburse Sonterra
for any funds, if any, that STO has paid on STO’s behalf.
 
  4.CONTRACT OPERATING TERM AND EARLY TERMINATION. This Agreement commences as
of the Effective Date and shall continue for a period of three (3) calendar
months through June 30, 2008, and shall automatically continue from month to
month thereafter unless terminated by either Party for one or more extended
periods of one calendar month each upon written notice sent by overnight courier
not less than thirty (30) days prior to the expiration of the Contract Operating
Term or any extension thereof, or unless earlier terminated by mutual agreement
of Sonterra and STO. Sonterra shall secure and thereafter retain possession and
control in its office of all records and files of STO at such time as Sonterra
deems desirable or reasonably necessary for providing Operating Services and
Accounting Services, but STO shall grant immediate electronic access to and
furnish physical access to and/or copies of all records and files to Sonterra as
deemed desirable or necessary by STO or Sonterra to perform the Services
contemplated under this Contract Operating Agreement.
 
  5. LIMITATION ON SERVICES. The following limitations apply with respect to the
Services contemplated hereunder in connection with performing the Operating
Services:
 
  (a) Sonterra shall not enter into any Contract in its own name or on its own
behalf, and STO shall be obligated to enter into all Contracts reasonably
acceptable to STO and Sonterra, in the final discretion of STO, that may be
necessary for the operation of the Operated Properties or to otherwise perform
the Services. Each of STO and Sonterra agree to consult with the CEO of the
other Party with respect to any Contract having a duration in excess of three
(3) calendar months and/or with respect to any proposed capital expenditures in
excess of $25,000.00, with the final decision to be made in any event by the
Executive Committee of STO in the event that the CEO of Sonterra and the CEO of
STO do not concur on the decision with respect to such matter. Upon request,
Sonterra agrees to join with STO in the execution of any Contract requiring
Sonterra’s joinder, if any, that may be necessary for the operation of the
Operated Properties during the Contract Operating Term of this Contract
Operating Agreement; provided, however, that Sonterra shall have no contractual
liability under any such Contract and shall be entitled to indemnification from
STO pursuant to Paragraph 7(c) below;
 
 
 

--------------------------------------------------------------------------------

 
  (b) the scope of Operating Services shall include, but Sonterra shall not be
responsible for the results of or any liability associated with, providing in
good faith any technical evaluation regarding any drilling, reworking or other
capital expenditure projects. Sonterra shall be responsible for timely
forwarding notices to STO to enable STO to make informed responses and to direct
Sonterra to make such responses on STO's behalf. After receiving Sonterra's
written recommendations, STO shall be responsible for making any response or
non-responses to any elections (including AFEs) pertaining to the Operated or
Non-Operated Properties, but Sonterra shall have no responsibility or liability
therefor if STO does not receive Sonterra's directions regarding an election to
be made by STO. Sonterra (including for all purposes hereunder its officers,
directors, employees, agents, consultants, or representatives) shall not be
responsible for the accuracy of any information furnished in good faith by
Sonterra or any of its Subsidiaries by Sonterra, and shall not be liable to STO
or to any third parties for any (i) claims based upon the inclusion of any
inaccurate information furnished by Sonterra to STO and used by STO in any
reports or (ii) results obtained from any other use by STO of any inaccurate
information so furnished. STO acknowledges and agrees that its employees and the
employees of STO's Subsidiaries shall be required to, and will in fact, devote
substantial time in assist Sonterra in the performance of Services to STO and
its Subsidiaries to enable Sonterra to continue the operation of the Properties
and the performance of the Operating Services and Accounting Services in the
same manner as STO did immediately prior to Commencement Date or as otherwise
required by Contract or applicable law. STO also acknowledges that the employees
of Sonterra providing the Services have, and will continue to have,
responsibilities with respect to the business of Sonterra to which said Sonterra
employees will be required to devote substantial time and effort, in addition to
the business of STO and its Affiliates, other than the operation of the Operated
and Non-Properties and the Operating and Accounting Services to be performed
hereunder; and
 
  (c) Sonterra shall not be required to drill any well nor undertake any other
drilling, workover or other capital expense operations (individually or
collectively, “Drilling Operations”) with respect to any Operated Properties,
but shall provide any services in the nature of Operating Services in support of
any such operations undertaken by STO. In the event that STO elects to conduct
such operations and Sonterra agrees to perform Operating Services with respect
to the requested drilling, workover or other capital expense operations,
however, Sonterra shall do so without additional charge to STO, with the express
understanding and agreement by STO that Sonterra shall not be exposed to, and
STO agrees to protect, defend, and hold Sonterra harmless from, any liability or
responsibility for any acts or failures to act on the part of Sonterra with
respect to any such operations undertaken by STO, all of which operations shall
be at STO’s sole risk and expense. 
 
 
 

--------------------------------------------------------------------------------

 
6. COMPENSATION AND FEES. As and for compensation for Services to be rendered
hereunder, STO agrees to pay Sonterra the sum of $75,000 per month, plus
reimburse Sonterra for all of its out-of-pocket costs and expenses, all of which
shall be payable within ten (10) days after receipt of the monthly invoice from
Sonterra. Any and all expenses anticipated to be incurred by Sonterra in
connection with its performance hereunder in excess of $25,000 per item, or
$75,000 for a series of related items, shall be pre-approved by STO’s CEO as a
condition of reimbursement.
 
7.DISCLAIMER OF WARRANTIES/INDEMNIFICATION.
 
(a) Notwithstanding any other term of this Agreement to the contrary, Sonterra
makes no, and in fact expressly disclaims any and all, representations and
warranties, express, implied or statutory, with respect to the performance or
results of the Services, except that Sonterra shall perform the Services during
the term of this Agreement in a manner consistent with best industry practice,
or as otherwise required by Contract or applicable law.
 
(b) Each Party hereby agrees to defend, indemnify, release, and hold the other
Party harmless, including its respective officers, directors, employees, agents,
representatives, contractors or subcontractors, from and against any and all
claims, demands, lawsuits, or other legal or contractual liability, including
any damages, expenses, costs, interest, and attorneys’ fees associated therewith
(individually or collectively, “Liabilities”) on account of personal injury,
bodily injury or death to its own personnel and representatives to the extent
such injury, death, damage or loss arises out of or is attributable to the
Operating Services or the performance thereof by any of Sonterra’s respective
officers, directors, employees, agents, representatives, contractors or
subcontractors, regardless of whether such Liabilities are allegedly or deemed
to be caused by, in whole or in part, the joint, several, active, passive, sole
or concurrent negligent acts or omissions or the strict liability (statutory or
otherwise) or other legal fault attributable to Sonterra, but if and only to the
extent any such Liabilities are caused by willful misconduct of Sonterra. 
 
(c) The provisions of Paragraph (b) and (d) shall not be applicable to any
Liabilities arising out of the performance of any duties and responsibilities
performed by Sonterra pursuant to Paragraph 5 (c) and, accordingly, STO hereby
agrees to defend, indemnify, release, and hold Sonterra harmless, including its
respective officers, directors, employees, agents, representatives, contractors
or subcontractors, from and against any and all Liabilities with respect to
Drilling Operations undertaken by STO.


(d)  The mutual indemnification obligations in Paragraph 7(b) are intended to
comply with applicable “knock-for-knock” oilfield anti-indemnity laws or similar
Laws. To the extent such indemnification provisions are found to violate any
applicable Law, or in the event any applicable Law is enacted or amended that
would cause these provisions to be in violation of such Law, then this Agreement
shall automatically be amended to provide that the indemnification provided
hereunder shall extend only to the maximum extent permitted by the applicable
Law. Any person or entity entitled to indemnification shall be deemed to be a
STO Indemnified Party or Sonterra Indemnified Party, as applicable.
 
 
 

--------------------------------------------------------------------------------

 
  8. FORCE MAJEURE. (a) If any Party is rendered unable, wholly or in part, by
an event of force majeure to carry out its obligations under this Agreement,
other than obligations to make money payments which shall not be affected by any
such event, that Party shall give the non-affected Party prompt written notice
of the force majeure event with reasonably full particulars of the event and its
consequent inability to carry out its obligations, whereupon the obligations of
the Party giving notice, to the extent affected by the event of force majeure,
shall be suspended during, but no longer than, the duration of the event of
force majeure. The affected Party shall use all reasonable diligence to remedy
the inability to perform its obligation caused by the event of force majeure as
quickly as reasonably possible under the circumstances.
 
  (b) The requirement that any event of force majeure shall be remedied with all
reasonable dispatch shall not require the settlement of strikes, lockouts, or
other labor difficulty by the Party involved in a manner or on terms contrary to
such Party’s wishes, and the handling and resolution of such labor difficulties
shall be entirely within the discretion of the Party concerned.
 
  (c) The term “event of force majeure” shall mean an act of God, strike,
lockout, or other industrial disturbance, act of the public enemy, war,
blockade, terrorism, public riot, lightning, fire, storm, flood, explosion,
governmental action, governmental delay, restraint or inaction, unavailability
of equipment, and any other cause, whether of the kind specifically enumerated
above or otherwise, which is not reasonably within the control of the Party
claiming the inability or suspension of performance.
 
  9. ASSIGNABILITY. This Agreement may not be assigned by Sonterra without the
prior written consent of STO, and Sonterra may not delegate its duties or
responsibilities hereunder to a third party without the prior written consent of
STO. No assignment of any rights hereunder by Sonterra shall relieve Sonterra of
any obligations and responsibilities hereunder.
 
  10. GOVERNING LAW; JURISDICTION, VENUE; JURY WAIVER. THIS AGREEMENT AND THE
LEGAL RELATIONS AMONG THE PARTIES SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS, EXCLUDING ANY CONFLICTS OF LAW RULE OR
PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH PROVISIONS TO THE LAWS OF
ANOTHER JURISDICTION. ALL OF THE PARTIES HERETO CONSENT TO THE EXERCISE OF
JURISDICTION IN PERSONAM BY THE COURTS OF THE STATE OF TEXAS FOR ANY ACTION
ARISING OUT OF THIS AGREEMENT. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO,
ARISING DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO, OR FROM
THIS AGREEMENT SHALL BE EXCLUSIVELY LITIGATED IN COURTS HAVING A SITUS IN SAN
ANTONIO, BEXAR COUNTY, TEXAS. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.
 
 
 

--------------------------------------------------------------------------------

 
11. COUNTERPARTS.  This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all of such counterparts shall constitute for all purposes one agreement.
Any signature hereto delivered by a Party by facsimile transmission shall be
deemed an original signature hereto.
 
12. INDEPENDENT CONTRACTOR.  In their performance of the Services, Sonterra
shall be considered an independent contractor, and in no event shall either
Party be deemed a partner, co-venturer or agent of the other Party. None of the
persons utilized by Sonterra in the performance of Services hereunder shall be
deemed to be an employee of STO nor entitled to any benefits available to an STO
employee. Compensation required to be paid to such persons engaged by Sonterra
to perform any Services hereunder shall be the sole responsibility of Sonterra.
 
13.  NO RESTRICTIONS.  STO recognizes that Sonterra is not performing the
Services under this Agreement on an exclusive basis and agrees that Sonterra is
only obligated to devote such time under this Agreement as is reasonably
necessary to perform the Services in the same manner as STO performed such
Services immediately prior to the Commencement Date. Nothing contained in this
Agreement shall prevent either Sonterra or STO from engaging in any other
business activities.
 
14.  NOTICES.  (a) All notices and communications required or permitted to be
given hereunder shall be in writing and shall be delivered personally, or sent
by bonded overnight courier, or mailed by U.S. Express Mail or by certified or
registered United States Mail with all postage fully prepaid, or sent by
facsimile transmission (provided any such facsimile transmission is confirmed
either orally or by written confirmation), addressed to the appropriate Party,
as follows:


If to STO    South Texas Oil Company
769 Highway 95 N
Bastrop, Texas 78602
Fax: 512-321-4737
Attention: Scott Zimmerman, CEO
 Scott.zimmerman@southtexasoil.com




With a copy to:   Roy D. Toulan, Jr., Esq.
6 Wheeler’s Point Road
Gloucester, MA 01930-1691
 rdtoulan@CorpLegalSolutions.net


 
 

--------------------------------------------------------------------------------

 
If to Sonterra: Sonterra   Operating, Inc.
300 East Sonterra Blvd., Suite 1220
San Antonio, TX 78258
Fax: 212-545-3317
Attention: Wayne A. Psencik, President
wayne@sonterraresources.com


With a copy to:                Kirk Tucker, Esq.
Thompson & Knight LLP
333 Clay Street, Suite 3300
Houston, TX 77002
Fax: 832-397-8038
kirk.tucker@tklaw.com
   
(b) Any notice given in accordance herewith shall be deemed to have been given
when delivered to the addressee in person, or by courier, or transmitted by
facsimile transmission during normal business hours, or upon actual receipt by
the addressee after such notice has either been delivered to an overnight
courier or deposited in the United States Mail, as the case may be. The parties
hereto may change the address, telephone numbers, and facsimile numbers to which
such communications are to be addressed by giving written notice to the other
parties in the manner provided in this Paragraph 14.
 
15. INSURANCE.  (a) Each party, at its expense, shall procure and maintain,
effective as of the date hereof, commercial general liability insurance with a
combined single limit for bodily injury and property damage of at least U.S.
$1,000,000 per occurrence, excess liability insurance in amounts of not less
than $2,000,000 per occurrence in excess of the foregoing, and an aggregate
deductible of not in excess of U.S. $100,000, covering its indemnification and
other responsibilities under this Agreement.


(b) All insurance policies obtained and maintained as required hereunder shall
name the other Party (and include all of said Party’s Indemnified Parties and
the contractors and subcontractors of the Indemnified Parties) as additional
insureds, and shall also include a waiver of subrogation by the insurers in
favor of the Indemnified Parties (including the contractors and subcontractors
of the Indemnified Parties). Such insurance shall be primary to any insurance
maintained by said Party with respect to matters for which the other Party is
responsible under this Agreement.


16. AMENDMENT.  This Agreement may be amended only by a formal written
instrument duly executed by the CEOs of both Parties hereto.
 
17. WAIVER; RIGHTS CUMULATIVE.  Any of the terms, covenants, representations,
warranties, or conditions hereof may be waived only by a formal written
instrument executed by or on behalf of the Party hereto waiving compliance. No
course of dealing on the part of STO or Sonterra, nor by their respective
officers, employees, agents, or representatives, nor any failure by STO or
Sonterra to exercise any of its rights under this Agreement shall operate as a
waiver thereof nor affect in any way the right of such Party at a later time to
enforce the performance of such provision. No waiver by any Party of any
condition, or any breach of any term, covenant, representation, or warranty
contained in this Agreement, in any one or more instances, shall be deemed to be
or construed as a further or continuing waiver of any such condition or breach
or a waiver of any other condition or of any breach of any other term, covenant,
representation, or warranty. The rights of STO and Sonterra under this Agreement
shall be cumulative, and the exercise or partial exercise of any such right
shall not preclude the exercise of any other right.
 
 
 

--------------------------------------------------------------------------------

 
18. SEVERABILITY.  If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any adverse manner to any
Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
 
19. PARTIES IN INTEREST.  Except for the Parties hereto, no other person shall
have any right, benefit, priority, or interest hereunder or as a result hereof
or have standing to require satisfaction of the provisions hereof in accordance
with their terms; provided that the indemnity and defense provisions in
Paragraph 7(b) shall inure to the benefit of the STO Indemnified Parties and the
Sonterra Indemnified Parties as provided therein. Any claim for defense,
indemnity or hold harmless hereunder on behalf of a member of the STO
Indemnified Parties or the Sonterra Indemnified Parties must be made and
administered by STO and Sonterra, respectively.
 
20. PREPARATION OF AGREEMENT.  Both STO and Sonterra and their respective
counsel participated in the preparation of this Agreement. In the event of any
ambiguity in this Agreement, no presumption shall arise based on the identity of
the primary draftsman of this Agreement.
 
21. ENTIRE AGREEMENT; CONFLICTS. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
AMONG STO AND SONTERRA PERTAINING TO THE PROVISION OF THE SERVICES AND
SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS, NEGOTIATIONS, AND DISCUSSIONS,
WHETHER ORAL OR WRITTEN, OF THE PARTIES PERTAINING TO THE PROVISION OF THE
SERVICES. THERE ARE NO WARRANTIES, REPRESENTATIONS, OR OTHER AGREEMENTS AMONG
THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF EXCEPT AS SPECIFICALLY SET
FORTH IN THIS AGREEMENT, AND NEITHER STO NOR SONTERRA SHALL BE BOUND BY OR
LIABLE FOR ANY ALLEGED REPRESENTATION, PROMISE, INDUCEMENT, OR STATEMENTS OF
INTENTION NOT SO SET FORTH.
 
 
 

--------------------------------------------------------------------------------

 
22. JOINT AND SEVERAL LIABILITY. The covenants made by each Party are joint and
several.
 
23. BONDING REQUIREMENTS.  STO shall continue to comply with the bonding
requirements of the applicable governmental agency and other governmental
authorities, together with any bonding or other security requirements provided
for in any Contracts, as they relate to the Operated Properties.
 
The Parties have caused their duly authorized representatives to execute this
Agreement as of the day and year first set forth above.
 
PARTY OF THE FIRST PART:


STO:


SOUTH TEXAS OIL COMPANY


By: /s/ J. Scott Zimmerman 
Name: J. Scott Zimmerman
Title: CEO


STO OPERATING COMPANY


By: /s/ J. Scott Zimmerman 
Name: J. Scott Zimmerman
Title: CEO


STO DRILLING COMPANY


By: /s/ J. Scott Zimmerman 
Name: J. Scott Zimmerman
Title: CEO


SOUTHERN TEXAS OIL COMPANY


By: /s/ J. Scott Zimmerman 
Name: J. Scott Zimmerman
Title: CEO


STO PROPERTIES LLC


By: /s/ J. Scott Zimmerman 
Name: J. Scott Zimmerman
Title: CEO


 
 

--------------------------------------------------------------------------------

 


PARTY OF THE SECOND PART:


 
SONTERRA:




SONTERRA OPERATING, INC.


By: /s/ Wayne A. Psencik  
Name: Wayne A. Psencik
Title: President




 
 

--------------------------------------------------------------------------------

 